  Case 21-03007-sgj Doc 26 Filed 06/03/21         Entered 06/03/21 17:43:08        Page 1 of 3




Deborah Deitsch-Perez
STINSON LLP
3102 Oak Lawn Avenue, Suite 777
Dallas, Texas 75219
Telephone: (214) 560-2201
Facsimile: (214) 999-4667
Counsel for Defendant HCRE Partners, LLC
(n/k/a NexPoint Real Estate Partners, LLC)


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                             §                               Case No. 19-34054-SGJ-11
                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §                               Chapter 11
                                   §
     Debtor.                       §
                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
     Plaintiff.                    §
                                   §
v.                                 §
                                   §                              Adversary No.: 21-03007-sgj
HCRE PARTNERS, LLC (n/k/a NEXPOINT §
REAL ESTATE PARTNERS, LLC),        §
                                   §
     Defendant.                    §

                  ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

         PLEASE TAKE NOTICE that, pursuant to Rule 9010(b), Fed. R. Bankr. P., Deborah

Deitsch-Perez and Michael P. Aigen of Stinson LLP hereby enter this Notice of Appearance in the

above-styled case on behalf of Defendant HCRE Partners, LLC (n/k/a NexPoint Real Estate

Partners, LLC), and, pursuant to Rules 2002 and 9007, Fed. R. Bankr. P., request that all notices

and pleadings given or required to be served in these proceedings be served upon the undersigned

at the postal and email addresses, telephone, and telecopy numbers listed below.




                                              -1-
CORE/3522697.0002/166921486.2
  Case 21-03007-sgj Doc 26 Filed 06/03/21           Entered 06/03/21 17:43:08         Page 2 of 3




         PLEASE TAKE FURTHER NOTICE that the foregoing request includes notices and

pleadings referred to in the Federal Rules of Bankruptcy Procedure and any applicable local rules,

and additionally includes, without limitation and where applicable, any application, complaint,

demand, notice of hearing, motion, objection, plan, disclosure statement, pleading, or request,

formal or informal, whether transmitted or conveyed by mail, email, telecopy or otherwise.

         This notice and any subsequent appearance, pleading, claim, or suit shall not operate to

waive any right of HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC), to withhold

consent to entry of final judgments by the Bankruptcy Court in particular proceedings in the

captioned cases, have final orders in non-core matters entered only after de novo review by a

District Court judge, withdraw the reference of any such proceedings to the District Court, seek

trial by jury in any such proceedings, or assert other rights, claims, actions, defenses, setoffs, or

recoupments to which HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC) is or may

be entitled under agreements, in law, or in equity, including any defenses as to jurisdiction, all of

which rights, claims, actions, defenses, setoffs, and recoupments expressly are hereby reserved.




                                                -2-
CORE/3522697.0002/166921486.2
  Case 21-03007-sgj Doc 26 Filed 06/03/21          Entered 06/03/21 17:43:08         Page 3 of 3




                                                     Respectfully submitted,

                                                     STINSON LLP

                                                     By: /s/ Deborah Deitsch-Perez
                                                        Deborah Deitsch-Perez
                                                        State Bar No. 24036072
                                                        deborah.deitschperez@stinson.com
                                                        Michael P. Aigen
                                                        State Bar No. 24012196
                                                        michael.aigen@stinson.com

                                                     3102 Oak Lawn Avenue, Suite 777
                                                     Dallas, Texas 75219-4259
                                                     Telephone: (214) 560-2201
                                                     Telecopier: (214) 560-2203

                                                     ATTORNEYS FOR
                                                     DEFENDANT HCRE PARTNERS, LLC
                                                     (n/k/a NEXPOINT REAL ESTATE
                                                     PARTNERS, LLC)



                                CERTIFICATE OF SERVICE

        I certify that on June 3, 2021, a true and correct copy of the foregoing document was served
on all counsel of record via the Court’s electronic filing system.

                                                       /s/ Deborah Deitsch-Perez
                                                        Deborah Deitsch-Perez




                                               -3-
CORE/3522697.0002/166921486.2
